Citation Nr: 0725459	
Decision Date: 08/16/07    Archive Date: 08/22/07

DOCKET NO.  05-11 967	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to an increased disability rating for 
service-connected residuals of right knee injury with 
degenerative joint disease, currently evaluated as 10 percent 
disabling.

2.  Entitlement to service connection for a left knee 
disability as secondary to  service-connected residuals of 
right knee injury with degenerative joint disease.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jennifer R. White, Law Clerk



INTRODUCTION

The veteran served on active duty from September 1972 to 
August 1974.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal of an August 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts. 

The appeal is REMANDED to the Agency of Original Jurisdiction 
(AOJ) via the Appeals Management Center (AMC) in Washington, 
DC.  VA will notify you if further action is required on your 
part.


REMAND

Following certification of the appeal, the veteran submitted 
a medical opinion from a nurse practitioner opining on the 
relationship between the veteran's service-connected right 
knee condition and the nonservice-connected left knee 
condition.  Of record is a July 2003 VA examination by a 
physician's assistant opining that the veteran's left knee 
condition is due to his employment as a mail carrier.  
Neither opinion appears to have been provided following 
review of the claims file.  Additionally, the 2005 contract 
examination pertaining to the severity of the veteran's right 
knee condition did not include claims file review.  Thus, the 
Board finds that a new VA examination with examination of the 
claims file is necessary for both conditions.  

In the September 2005 VA examination report and also in a 
March 2006 statement, the veteran indicates that he is 
receiving treatment at Northampton VAMC, and from a private 
physician, Dr. Green.  Such records should be obtained and 
associated with the case file.  38 U.S.C.A. § 5103A(c) (West 
2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA 
medical records are in constructive possession of the agency, 
and must be obtained if the material could be determinative 
of the claim).  

Finally, during the pendency of this appeal, the Court issued 
a decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that Veterans 
Claims Assistance Act of 2000 (VCAA) notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim, including the 
degree of disability and the effective date of an award.  In 
the present appeal, the veteran was provided with notice of 
what type of information and evidence was needed to 
substantiate his claims for an increased rating and service 
connection, but he was not provided with notice of the type 
of evidence necessary to establish a disability rating and an 
effective date for the disabilities on appeal.  Thus, 
corrective notice can be provided on remand.

Accordingly, the case is REMANDED for the following actions:

1.  Send the veteran and his 
representative a corrective VCAA notice 
under 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) that includes an explanation of 
the information needed to establish a 
disability rating and an effective date 
for the disabilities on appeal, as 
outlined by the Court in Dingess/Hartman.

2.  Ask the veteran to identify all 
healthcare providers, VA and non-VA, who 
have treated him for right and left knee 
injuries.  After securing the necessary 
release, relevant records should be 
obtained, to include records from Dr. Green 
since 1997.  In addition, VA outpatient 
treatment records from the in Northampton, 
Massachusetts VAMC dated since June 2003 
should be obtained.  All information, which 
is not duplicative of evidence already 
received, should be associated with the 
claims file.

3.  Schedule the veteran for a VA 
orthopedic examination by a physician to 
determine the current severity of the 
right knee condition, and whether the 
right knee condition caused or aggravates 
the left knee disorder.  The veteran's 
claims file must be made available to and 
reviewed by the examiner.  The examination 
report should reflect that such review was 
accomplished.  All indicated tests should 
be performed and all findings should be 
reported in detail.  

Specifically, following review of the 
claims file and a thorough orthopedic 
examination of the veteran's knees, the 
physician should provide a diagnosis for 
any knee disorders found.  In addition the 
following opinions should be provided:

(a) With respect to the right knee, the 
examiner should document any limitation of 
motion, including any limitation of motion 
due to pain, expressed in terms of full 
extension being zero degrees.  The 
examiner should also describe any 
subluxation or instability, crepitance, or 
locking.  The examiner should evaluate any 
functional loss due to pain, weakness, and 
fatigability, and document all objective 
evidence of those symptoms.  In addition, 
the examiner should provide an opinion on 
the degree of any functional loss that is 
likely to result from a flare-up of 
symptoms or on extended use.  The examiner 
should also document, to the extent 
possible, the frequency and duration of 
exacerbations of symptoms.

(b)  With respect to the service 
connection claim for the left knee, the 
examiner should indicate whether the 
veteran's current left knee disorder is 
more likely, less likely, or at least as 
likely as not (50 percent probability) 
proximately caused by his service 
connected right knee disability.  If the 
left knee disorder was not caused by the 
service-connected right knee disorder, 
then the examiner should provide an 
opinion as to whether the left knee 
disorder is more likely, less likely, or 
at least as likely as not aggravated 
(permanently worsened beyond the normal 
progress of the disorder) by his service 
connected right knee disorder.  If 
aggravation is shown, the examiner should 
indicate the extent to which the left knee 
disorder has been aggravated, if possible.

4.  After the above has been completed to 
the extent possible, the claims should be 
readjudicated.  If the benefits sought on 
appeal remain denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

